Ei nga tangata katoa, e manaa kitia ana te whenua, o te Ai Whanui Ei nga kaitiaki, e riterite ana, nga whenua, hurl rauna, i to Ao Ia tu tatou ki te wero hia I nga wero I te ingoa o te tika o nga me a katoa Tema koutou katoa.
I greet the Assembly in Te Reo Maori, the language of the tangata whenua, or first people, of Aotearoa, New Zealand. I do so, not just because it is the same way I would begin an address if I were at home but because there are challenges that we face as a world that I know no better way to express. Maori concepts, like kaitiakitanga, represent the idea that all of us here today are guardians — guardians of the land, of our environment and of our people.
There is a simplicity to the notion of sovereign guardianship. For decades we have assembled here under the assumption that we narrowly cooperate only on the issues that overtly impact one another, issues like international trade rules, the law of the sea or humanitarian access to war zones. The space in-between has, essentially, been left to us.
We, the political leaders of the world, have been the authors of our own domestic politics and policies. Decisions have been our own and we have ultimately lived with the consequences — but the world has changed. Over time, we have become increasingly interdependent. We see more and more often domestic decisions that have global ramifications. Physical events have taught us that in obvious ways — oil spills that show no respect for maritime boundaries; nuclear accidents and testing, the impacts of which are never confined to the exact location in which they occur; and so on.
Yet our interdependence, our connection, runs so much deeper than that. Experiences in recent years should lead us to question whether any of us ever truly operate in isolation anymore. That is a question that we, the remote but connected nation of New Zealand, have been grappling with this year. There are things that we are well known for in New Zealand — green rolling hills, perfect, you might say, for hobbits to hide in and for plenty of sheep to roam. We are known for manaakitanga, or the pride we take in caring for our guests, so much so, that it even extends to our most entrenched sporting rivals.
Now we are known for something else. On 15 March 2019, an alleged terrorist undertook the most horrific attack on a place of worship, taking the lives of 51 innocent people, devastating our Muslim community and challenging our sense of who we are as a country. There is no changing a nation’s history, but we can choose how it defines us.
In Aotearoa, New Zealand, the people who lined up outside mosques with flowers, the young people who gathered spontaneously in parks and open spaces in a show of solidarity, the thousands who stopped in silence to acknowledge the call to prayer seven days later and the Muslim community who showed only love — those are the people who collectively decided that New Zealand would not be defined by an act of brutality and violence, but instead by compassion and empathy.
Make no mistake, we do not claim to be a perfect nation. While we are home to more than 200 ethnicities, that does not mean we are free from racism or discrimination. We have wounds from our own history that, 250 years on from the first encounters between Maori and Europeans, we continue to address. But since the terrorist attack in New Zealand, we have had to ask ourselves many hard and many difficult questions.
One example sticks in my mind. It was only days after the shooting that I visited a mosque in our capital city. After spending some time with community leaders, I exited and walked across the car park, where members of the Muslim community were gathered. Out of the corner of my eye I saw a young boy gesture to me. He was shy, almost retreating towards a barrier, but he also had something he clearly wanted to say. I quickly crouched down next to him. He did not say his name or even “Hello”, he simply whispered, “Will I be safe now?”
What does it take for a child to feel safe? As adults, we are quick to make the practical changes that will enable us to say that such a horrific act could never happen again — and we did that. Within 10 days of the attack, we made a decision to change our guns laws and banned military style semi-automatic weapons and assault rifles in New Zealand. We have started on a second tranche of reforms to register weapons and to change our licensing regime. Those changes will help make us safer. But when you are a child, fear is not discrete and it cannot be removed through legislative acts or decrees of parliament. Feeling safe means the absence of fear; living free from racism, bullying and discrimination; feeling loved, included and able to be exactly who you are. To feel truly safe, those conditions need to be universal — no matter who you are, no matter where you come from, no matter where you live.
The young Muslim boy in Kilbirnie, New Zealand, wanted to know if I could grant him all of those things. My fear is, that as a leader of a proudly independent nation, that is one thing that I cannot achieve alone, not anymore. In our borderless and technologically connected world, commentary on race, acts of discrimination based on religion, gender, sexuality or ethnicity are not neatly confined behind boundaries — they are felt globally. The fact that I received so many letters from Muslim children from around the world in the weeks after 15 March speaks to the power of connection.
Those children had no sense of distance. They may have never heard of New Zealand before 15 March. They just saw an act of hatred against their community and it felt close to them. Whether it is acts of violence, language intended to incite fear of religious groups or assumptions about ethnicities that breed distrust and racism — those actions and utterances are as globalized as the movement of goods and services. Children hear them, women hear them, people of faith hear them and our rainbow communities hear them.
Now, it is our turn to stop and listen — to accept that our words and actions have immeasurable consequences and to speak not only like the whole world is listening but with the responsibility of someone who knows a small child somewhere might be listening too.
The spaces in which we communicate are part of the challenge too. In an increasingly online world, we need to create spaces for the exchange of ideas, the sharing of technology and the exercise of free speech, while also acknowledging the potential for that technology to be used to cause harm. The events of 15 March were a staggering example of such harm and a deliberate effort to broadcast terror on a massive, viral scale over the Internet. The alleged terrorist did not just take the lives of 51 people, he did it live on Facebook. In the first 24 hours after the attack, Facebook took down 1.5 million copies of the live stream video. YouTube saw a copy of the video uploaded, at times, as fast as once every second during the same period.
The alleged terrorist used social media as a weapon. The attack demonstrated how the Internet — a global commons with extraordinary power to do good — can be perverted and used as a tool for terrorists. What happened in Christchurch, as well as being a profound tragedy, is also a complex and ongoing problem for the world. It is a problem we felt a sense of responsibility to do something about, so we sought to collaborate with the technology companies that are so integral to the solution.
Two months after the attacks, leaders gathered in Paris for the Christchurch Call to Action Summit, bringing together companies, countries and civil society, and committing to a range of actions to reduce the harm such content can cause. In so doing, we have kept our focus on the deeper aim we all aspire to — technology that unleashes human potential, not the worst in us.
Yesterday, I met with Call supporters to check on our collective progress. We announced that a key tech industry institution will be reshaped to give effect to those commitments and we launched a crisis response protocol to make sure that we can respond to such events, should they happen in the future. Neither New Zealand nor any other country could make those changes on their own, and neither could the technology companies. We are succeeding because we are working together and for that unprecedented and powerful act of unity, New Zealand says, “thank you”.
The centrality of technology in our lives is not the only example of our increasing interconnection and reliance on one another if we are to respond to the challenges we face. There is perhaps no better example of our absolute interdependence than the issue of climate change. When the Secretary-General visited the Pacific region this year, he saw at first-hand how countries that have produced the fewest greenhouse gas emissions are now facing the most catastrophic effects. In his words: “To save the Pacific is to save the whole planet.”
In fact, 7 of the 15 most climate-affected nations in the world sit within the Pacific region, including places like Tuvalu, with a population of just over 11,000 people, which barely contributes to global emissions but is paying the price for our collective inaction; atolls so low-lying that in weather events the water on either side of them can flow together and join at the narrowest points, engulfed by the sea; or Tokelau, a beautiful set of three atolls that can only be accessed by boat, where the children speak knowledgeably about climate change, knowing that unlike all the challenges their self-reliant forbears have ever faced, this one is completely and utterly in other people’s hands.
They have never met the world leaders represented here, nor have those leaders met them, but I can tell everyone that their expectations of all of us are high. Meeting those expectations will require us to use every policy lever available and, following the example of the Christchurch Call, we need to work with partners inside and outside Government to make change.
In New Zealand, we have plenty of work to do. We may produce only 0.17 per cent of global emissions, but like so many others, our gross emissions have been rising steadily since the 1990s. That is why we have coupled ambition with action. Over the past two years since my Government took office, New Zealand has produced our own zero carbon legislation, which puts our domestic economic transformation in line with the objective of a 1.5°C limit in global temperature increase.
We have continued towards our goal of planting 1 billion trees. We have created a $100 million green investment fund. We have stopped issuing new offshore oil and gas exploration permits. We are creating a plan to achieve 100 per cent renewable electricity generation and to incentivize low emission transport options. We are also supporting our Pacific neighbours with projects to increase solar power, reduce the use of diesel generators, protect coastlines and stop seawater from entering water supplies.
Some answers to the climate challenge are easier than others. The vast bulk of our greenhouse gas emissions, for instance, do not come from transport, energy generation or waste but from one of the things that we pride ourselves on — our food production for the world. We know that requires us to adapt. In fact, our farming leaders have made their own commitment to cutting emissions from food production. Over the next five years, we will collaborate with farmers to build systems in New Zealand that every farmer will be able to use to measure, manage and reduce their own farm’s emissions.
We are doing that because we are unique. Agriculture makes up nearly half of our greenhouse gas emissions, setting us apart from our counterparts in the Organisation for Economic Cooperation and Development, but we will not stay out there on our own for long. When other countries cut pollution from traditional sectors, like energy and transport, their profiles will start to look more and more like ours does today.
New Zealand will never produce all of the food that the world needs, no matter how many sheep the world may think we have, but we can produce the ideas and the technology that the world needs for everyone to farm and to grow in the most sustainable way possible. New Zealand is determined to do good and to be good for the world.
That is why we are also focused on tackling the billions of dollars that countries spend annually on fossil fuel subsidies — billions that could instead be spent on transitioning to new forms of clean energy generation. Despite commitments to phase out such subsidies by groups like the Group of 20 and the Asia-Pacific Economic Cooperation, we are still struggling to see concrete action. It is time to do things differently.
New Zealand will once more be calling on countries to support an end to fossil fuel subsidies at the Twelfth World Trade Organization Ministerial Conference, to be held in June 2020. This week, New Zealand and a group of like-minded countries will also announce the launch of a new initiative that applies trade levers to climate-related goods, services and technologies.
It is time for trade deals to become a force for good on climate action. They need to stop allowing perverse subsidies that incentivize pollution and finally remove tariffs on green technology. Fossil fuel companies should no longer reap the benefits of subsidies that many, like our farmers and others, have been asked to give up. Without the billions in subsidies that go into the fossil fuel industry, green energy can compete on an even footing. It is both the most fair and economically consistent thing to do. My question is — will our fellow members of the General Assembly join us?
That brings us back to the concept that challenges our modern political environment. We are being asked to make decisions that are local, but with consequences that are global. Yet that is what climate change requires us to do and it is what, historically, our commitment to the Charter of the United Nations and the Universal
Declaration of Human Rights, asks us to do. It is what standing up against acts of violence and discrimination asks us to do. Our globalized, borderless world asks us to be guardians not just for our people, but for all people.
There may have been a time when being unified under common challenges was an easier concept than it is today, but, undeniably, we are living at a time when our greater reliance on one another has collided with a period of greater tribalism. It would be wrong to assume that this is a new phenomenon. Research has, in fact, shown that humans are so inclined to form natural tribes, that if one were to put a completely unconnected diverse group of people into a room and flip a coin for each person, two groups will automatically form a suspicion of one another based on nothing more than heads versus tails.
Scientist and writer Robert Sapolsky recently reminded us that humans organize. Whether according to class, race, country or coin-flipping, there has always been a tendency to form “us” versus “other”. But he also asks the question: What if we change what “us” means? What if, instead of forming our tribes based on fierce nationalism or self-interest, we seek to form them based on concepts that can and should be universal? What if we no longer see ourselves based on what we look like, what religion we practice or where we live, but by what we value — humanity, kindness, an innate sense of connection to each other and a belief that we are guardians, not just of our home and our planet, but of one another?
We are borderless, but we are connected. We are inherently different, but we have more that we share. We may feel afraid, but as leaders we have the keys to create a sense of security and a sense of hope. We just need to choose.
Tatou tatou. No reira, tena koutou, tena koutou, tena koutou katoa.
